Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule of reappraisements have been limited to the merchandise described on the invoices applicable to each entry as “A/A” grade plywood.
Counsel for the parties have submitted the said appeals for decision upon stipulation, on the basis of which I find that cost of production, as defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the marine plywood described as above on the invoices, and that such value, in each instance, is the invoice unit value, less nondutiable charges for inland freight, ocean freight, and insurance.
The appeals for reappraisement, having been abandoned as to all other items of merchandise covered by the said invoices, are to that extent dismissed.
Judgment will issue accordingly;